DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control circuit including a heat sink” and “switching device mounted to the heat sink” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Lesage et al. (US 2016/0138830A1).
Lesage discloses in reference to claim:
20.  A water heater system comprising: a heating element 32/31;  a relay (within controller 24) configured to provide power to the heating element selectively;  and a control circuit 24 coupled between the relay and the heating element, the control circuit including  a heat sink (note the mass of the control circuit acts as a heat sink) , an energizing terminal (the terminal can be read simply as an electrical connection) coupled to the heating element to provide driving power to the heating element received from or through the relay (nature of a relay), and a microprocessor coupled to the energizing terminal, wherein the control circuit is configured to selectively energize the heating element with the driving power received from the relay (again such is the nature of a relay), through the energizing terminal, based on the control signal based on electrical grid information.  
Suitable switching means 41 and 42, such as relays or other type 
circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.    Note that the nature of a known relay is to provide a low voltage control circuit to activate a higher voltage switch circuit.


1.  A water heater receiving electrical power from an electrical grid 22, the water heater comprising: a heating element 32/31;  a relay (within controller 24) configured to provide power to the heating element ;  a controller 24 coupled to a temperature sensor 16’, the controller 24 configured to receive temperature signals from a temperature sensor 16’, receive electrical grid information from utility 27 via link 28;  send an activation signal to the relay based on the temperature signals, and output control signals to a control circuit (within controller 24) based on the received electrical grid information;  and the control circuit coupled between the relay and the heating element , the control circuit including a heat sink (the mass of the control circuit acts as a heat sink) an energizing terminal (the terminal can be read simply as an electrical connection) coupled to the heating element to provide driving power to the heating element through the relay, and a microprocessor coupled to the energizing terminal, the control circuit configured to receive the control signals from the controller, and selectively energize the heating element, through the energizing terminal, based on the control signals. 

It is particularly noted that Applicant has not disclosed any specifics relating to the “heat sink” nor claimed specific structural relationship with other claimed structure as such any structure that serves as a heat sink can read on the “heat sink” limitation.

 Lesage specifically discloses:
 However, as herein shown the connections 25 and 26 provides for the controller 24 to shut-off one or both of the resistive heating elements 16 and 18 based on the conditions of the power supply grid and has dictated by the utility 27 managing the power supply grid and forwarding command signals to the controller trough a communication link 28 which may be a cable connection or a wireless link.  The controller 24 cause the thermostatic controls or other switching devices to perform the switching function as received from the command signals.  The controller 24 includes a memory and a 
microprocessor or CPU operable to execute programming instructions or micro-control code associated with the water heater. Suitable switching means 41 and 42, such as relays or other type 
circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.   The controller 24 includes a memory and a microprocessor or CPU operable to execute programming instructions or micro-control code associated with the water heater.  

2.  The water heater of claim 1, wherein the control signals from the controller 24 indicate when to output driving power to the heating element based on regulation signals received from a remote grid controller 27. 

 
3.  The water heater of claim 1, wherein the control circuit further includes an electronic switching device coupled to the energizing terminal, and wherein the microprocessor is configured to energize the heating element by controlling the electronic switching device based on the control signals from the controller. 
Lesage discloses: Suitable switching means 41 and 42, such as relays or other type circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.    
 
4.  The water heater of claim 3, wherein the electronic switching device includes a triac.  Note that the triac is considered to be encompassed within the “suitable switching means” as disclosed by Lesage as it is known to be such by those of skill in the art. 
 
5.  The water heater of claim 1, wherein the water heater further includes the temperature sensor, and wherein the controller is configured to send the activation signal to the relay when the temperature signal from the temperature sensor is below a temperature threshold, and interrupt the activation signal to the relay when the temperature signal is greater than or equal to the temperature threshold.   Note that the only structural limitation is the temperature sensor, the remaining functional language describes the typical use of temperature sensors and is implied by Lesage. 
 
6.  The water heater of claim 5, wherein the heating element is a first heating 32element, and wherein the first heating element and the temperature sensor are positioned in a lower portion of the water heater, and further comprising a second heating element 31, and wherein the controller is further configured to control activation of the second heating element. 

8.  The water heater of claim 1, wherein the controller 24 includes a first controller and a second controller, the first controller is configured to receive the temperature signals from the temperature sensor, and send the activation signal to the relay based on the temperature signals, and the second controller is coupled to the first controller, and configured to receive electrical grid information from an external network, and output the control signals to the control circuit based on the received electrical grid information. 
Lesage discloses: Suitable switching means 41 and 42, such as relays or other type circuit breakers, are controlled by the programmable controller 24 and also by the command signals from the utility 17 or the user person, to switch these resistive heating elements 31 and 32 "on" and "off" as required for energy management of the water heater.    
 
9.  The water heater of claim 8, wherein the first controller includes a communication terminal (connected to line 28), and wherein a communication cable (line 28) within a protected conduit is coupled between the communication terminal and the second controller 27. 
 
Regarding claims 11-14, the above explanation applies mutatis mutandis.

11. (Currently Amended) A method of operating a water heater receiving electrical power
from an electrical grid, the water heater including a heating element, a controller including a
relay, and a first control circuit including a first microprocessor, the method comprising: 
connecting an energizing terminal of the first control circuit between a power output
terminal of the controller and the heating element; receiving, at the first control circuit, driving power from the controller based on a temperature signal;  receiving, at the microprocessor of the first control circuit, a control signal from the controller based on electrical grid information; and  selectively energizing the heating element,_via the driving power from the relay, by the first control circuit and the
energizing terminal of the first control circuit, based on the control signal. 
NOTE The controller 24 includes a memory and a microprocessor or CPU operable to execute programming instructions or micro-control code associated with the water heater. 
NOTE the nature of a known relay is to receive an activation signal from a control means such control signal (i.e. low voltage signal) serving to activate a “driving power” (i.e. high voltage power ) switching device to allow for flow of electrical power to the high voltage load. 


12. (Currently Amended) The method of claim 11, wherein receiving driving power from the
relay includes sending, by the controller, an activation signal to the relay coupled to the controller and to the first control circuit. 
NOTE the nature of a known relay is to receive an activation signal from a control means such control signal (i.e. low voltage signal) serving to activate a “driving power” (i.e. high voltage power ) switching device to allow for flow of electrical power to the high voltage load. 

15.  The method of claim 14, wherein activating the electronic switching device includes activating a bidirectional electronic switching device. Note that the bidirectional electronic switching device is considered to be encompassed within the “suitable switching means” as disclosed by Lesage as it is known to be such by those of skill in the art. 

 
16.  The method of claim 11, further comprising, sending, by the controller, a second activation signal to a second relay coupled to a second heating element of the water heater. Note Lesage teaches the control of both the heating elements 31 and 32 requiring individual signals through lines 45 and 46. 
 
17.  The method of claim 11, wherein the heating element 32 and the temperature sensor 20’ are positioned in a lower portion of the water heater. See the figures of Lesage.
 
18.  The method of claim 11, wherein the controller includes a first controller and a second controller, and the method further comprising communicatively connecting the second controller to the first controller by removably connecting the second controller to the first controller.   Note that the connection between the controller 24 and controller 27 is indicated as optionally wireless connection, which can be considered a removable connection as there is not a physical connection and therefore at least interference can remove the communication signal. 
 
19.  The method of claim 18, wherein removably connecting the second controller includes connecting the second controller to a port of the water heater, the port being connected to a communication terminal of the first controller. Note the use of the wireless signal decribed by Lesage would include a port (in the broadest sense—a receiver) connected to a communication terminal of the first controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

If Applicant argues the Examiner’s interpretation of the mass of the controller fails to meet the scope of “heat sink” as disclosed and claimed, Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesage et al. (US 2016/0138830A1) in view of Phillips et al. (US 2007/0248340A1).
	Lesage discloses the claimed invention as delineated above except the explicit provision of a heat sink attached to the controller. 
	Phillips discloses a water heating system including a controller 52 mounted on the water heating tank 53 wherein the tank serves as a heat sink. The controller 52 comprises at least one element 722 of thermally conductive material for helping to sink heat generated by various high temperature components, such as the apparatus 152, transformer 667, and/or relays 144 and 145. 
Regarding claim 7. (Currently Amended) The water heater of claim 3, wherein the electronic switching device is mounted to the heat sink.  Note the switches 41 or 42 are implied to be mounted to the controller 24.  However, Phillips discloses heat sink 722 mounted to the relays.  

	It would have been obvious at least under KSR rationale A, C or D to modify the Lessage device to include a mounting the controller 24 of Lessage to a “heat sink” wherein the tank serves as the means to sink heat generated by various high temperature components, such as the apparatus 152, transformer 667, and/or relays 144 and 145 or in order to utilize waste heat by transferring such heat to the heated water. 
	
	

 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10443894. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a narrower scope than the instant claims by requiring “a heat sink positioned in a lower portion of the water heater, an electronic switching device mounted to the heat sink”.  It has been held that the narrow scope anticipates the broad. 

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
	Applicant argues the rejection fails to provide guidance as to which element of the claim  corresponds to the prior art.  It is noted that the rejection includes prior art element numbers mapped to the claimed limitations where needed.  Regarding claims 1-10, Applicant argues that Lesage fails to teach the newly claimed heat sink. Note that Applicant’s disclosure does not define the structure of the claimed heat sink and therefore the Examiner has interpreted any structure having mass capable of absorbing heat can serve as a heat sink.
With respect to the arguments regarding claims 11-19, it is again noted the nature of a known relay is to receive an activation signal from a control means such control signal (i.e. low voltage signal) serving to activate a “driving power” (i.e. high voltage power ) switching device to allow for flow of electrical power to the high voltage load.  As such one of skill would understand the disclosure of Lesage to include what is known in the art regarding the use of relays.  The relays 41, 42 would be known to include relays wherein power from the power source is switched within the relay in response to a switching signal.  
Regarding claim 20, Applicant argues that Lesage fails to disclose a controller between the relay and the heating element.  It is noted that one of skill would understand a relay such as 41.42 of Lesage to be controlled by the controller and therefore the controller can be said to be “between” the relay and the heating element operationally. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761